DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,371,737. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Current Application
U.S. Patent No. 11,371,737
Claim 21:  A method for reducing peak electrical demand of a building, the method comprising: a) generating a baseline electrical demand profile over a target time period from a model, the baseline electrical demand profile being a prediction of electrical demand over the target time period using a normal operating temperature set point; b) defining a policy including a peak management period based on the baseline electrical demand profile, the peak management period including at least a first sub-period and a subsequent second sub-period, the first sub-period having a first temperature set point for at least one air handling system of the building that is different from the normal operating temperature set point, the second sub-period having a second temperature set point for the at least one air handling system different from both the normal operating temperature set point and the first temperature set point; and c) implementing the policy.
Claim 1:  A method for reducing peak electrical demand of a building, the method comprising: a) generating a baseline electrical demand profile over a target time period from a model; b) identifying a maximum peak demand value from the baseline electrical demand profile; c) calculating a first and a second reference peak value from the maximum peak demand value; d) defining a policy including a peak management period based on the first and second reference peak values, the peak management period including at least a first sub-period and a subsequent second sub-period, the first sub-period having a first temperature set point for at least one air handling system of the building that is different from a normal operating temperature set point, the second sub-period having a second temperature set point different from both the normal operating temperature set point and the first temperature set point; and e) implementing the policy.


As described above, claim 1 of U.S. Patent No. 11,371,737 discloses all limitations of claim 21 of the current application.  Furthermore, claims 2-8 U.S. Patent No. 11,371,737 disclose all limitations of claims 24-29 of the current application of Regarding claims 22 and 23 of the current application, claim 8 of U.S. Patent No. 11,371,737 further discloses collecting performance data during implementation of the policy, but does not disclose that the model is generated from one or more of historical electrical data for the building, weather forecast data, building operating schedules, equipment operating schedules, sales data, and data based on information received from a video camera located in the building and that the model is optimized for subsequent generations of the electrical demand profile.  However, it would have been obvious to one of ordinary skill in the art to use building related data to generate a model used to define a building electrical demand profile and to optimize the model for subsequent generations of the electrical demand profile in order to provide more accurate control.  Regarding claims 30 and 31 of the current application, claims 1-8 of U.S. Patent No. 11,371,737 do not disclose generating baseline electrical demand profiles for different building zones.  However, it would have been obvious to one of ordinary skill in the art that different building zones would have different electrical demands and accordingly, It would have been obvious to one of ordinary skill in the art to use a different baseline electrical demand profiles for each building zone.  Regarding claims 32-34 of the current application, claims 1-8 of U.S. Patent No. 11,371,737 do not disclose defining the policy by choosing between a plurality of potential policies.  However, it would have been obvious to one of ordinary skill in the art to define a plurality of potential policies and choose the best option to optimize system operation.  Claims 35-40 of the current application disclose subject matter similar to claims 21-34 and are rejected based on the grounds set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jayadev, US Patent Application Publication no. 2005/0005621, in view of Drees et al., US Patent Application Publication no. 2012/0022700 [Drees]1.
Regarding claim 21, Jayadev discloses a method for reducing peak electrical demand of a building, the method comprising: 
a) generating a baseline electrical demand profile over a target time period from a model [air conditioning performance predictions are determined from a look-up table that stores cooling rates and warming rates at different air conditioner operation levels for the actual environment, paragraphs 0054 and 0055]; 
b) defining a policy including a peak management period based on the baseline electrical demand profile [an air conditioning operating schedule is determined based on the air conditioning performance predictions determined from the look-up table, paragraphs 0054, 0055 and 0060-0070], the peak management period including at least a first sub-period and a subsequent second sub-period, the first sub-period having a first temperature set point for at least one air handling system of the building that is different from a normal operating temperature set point [Pre-Cooling period in which the set point is set to 72 degrees, Figure 9 and paragraphs 0060-0064], the second sub-period having a second temperature set point for the at least one air handling system different from both the normal operating temperature set point and the first temperature set point [Peak Period in which the set point is set to 78 degrees, which is different from the normal set point of 75 degrees, Figure 9 and paragraphs 0065-0070]; and 
c) implementing the policy [paragraphs 0063 and 0067].
Jayadev does not disclose that the baseline electrical demand profile is a prediction of electrical demand over the target time period using the normal temperature set point.  Like Jayadev, Drees discloses analyzing operation of a building air conditioning system to optimize air conditioning efficiency [determining a pre-cooling algorithm for the building based on calculated thermal storage characteristics for the building, paragraph 0079].   Specifically, Drees discloses using a baseline electrical profile to verify whether system process changes actually result in improved energy efficiency [paragraphs 0138-0141].  The baseline electrical profile in Drees is a prediction of electrical demand over the target time period using the normal temperature set point [“Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”, paragraph 0139].  Examiner notes that space usage in Drees is a user controlled input variable [paragraph 0138] and that one of ordinary skill in the art would realize that a temperature set point is a type of user controlled space usage variable.  Since it was known in the art before the effective filing date of the claimed invention to use predictions of electrical demand over target time periods using normal temperature set points when determining optimal cooling parameters for air conditioning systems, it would have been obvious to one of ordinary skill in the art to use predictions of electrical demand over target time periods using normal temperature set points when determining the set point policy in Jayadev.     
Regarding claim 22, Drees further discloses that the model is generated from one or more of historical electrical data for the building, weather forecast data, building operating schedules, equipment operating schedules, sales data, and data based on information received from a video camera located in the building [paragraph 0139].
Regarding claim 23, Jayadev further discloses i) collecting performance data during implementation of the policy; and j) optimizing the model for subsequent generations of the baseline electrical demand profile [more accurate data in the look-up table is generated during actual use, paragraph 0054].
Regarding claim 24, Jayadev further discloses that the first sub-period is a pre-cooling period and the first temperature set point is below the normal operating temperature set point [Pre-Cooling A/C ON Full Power in Figure 9].
Regarding claim 25, Jayadev further discloses that the second sub-period is a curtailment period and the second temperature set point is above the normal operating temperature set point [Peak Period A/C On ½ Power in Figure 9].
Regarding claims 26 and 27, Jayadev further discloses that the peak management period includes a third sub-period sequentially between the first and second sub-periods, wherein the third sub-period is a drift period having a third set point equaling the normal operating temperature set point [Peak Period A/C OFF in Figure 9].
Regarding claim 28, Jayadev and Drees do not disclose that the target time period is a 24+ hour time period.  However, the target time period is a design choice that would be set based on the needs of a particular system.  Accordingly, it would have been obvious to one of ordinary skill in the art to choose a 24+ hour target time period in Jayadev and Drees.
Regarding claim 29, Jayadev further discloses collecting performance data relating to implementing the policy [recognizing that the temperature will exceed the maximum comfort level temperature, paragraph 0069].
Regarding claims 30 and 31, Jayadev and Drees do not disclose generating a plurality of policies based on electrical baseline demand profiles associated with different building zones.  Examiner takes official notice that buildings with multiple HVAC zones were known in the art before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the Jayadev and Drees teachings to each of the plurality of HVAC zones of known multiple HVAC zone buildings.
Regarding claims 32 and 33, Jayadev further discloses generating a plurality of policies, wherein the first and second sub-periods of at least some of the plurality of policies are initiated at different times [different cooling rates and times are stored in a look-up table and are chosen based on sensed indoor and outdoor temperature values, paragraphs 0060-0065].
Regarding claim 34, Jayadev further discloses that the plurality of policies are optimized by calculating the energy shifting potential of each of the plurality of policies [the cooling rates and times are chosen shift energy usage away from the peak time while still allowing for temperature requirements to be met, paragraphs 0060-0065].  
Regarding claims 35-40, Jayadev and Drees, as described above, disclose a method for reducing electrical usage demand of a building HVAC system.  Jayadev and Drees do not disclose that the method is performed by a server.  Examiner takes official notice that servers were conventionally used to control operating schedules of HVAC systems before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the Jayadev and Drees method using conventional server-controlled HVAC systems.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jayadev and Drees were cited in the 5/24/22 IDS.